                                 UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  EDWARD N. THOMAS,                                   Case No. 19-cv-08142-VC (PR)
                   Petitioner,
                                                      ORDER TO SHOW CAUSE
            v.
                                                      Dkt No. 9
  TAMMY FOSS,
                   Respondent.



       Petitioner Edward N. Thomas is a state prisoner currently incarcerated at Kern Valley

State Prison. He has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging the results of a disciplinary hearing at Salinas Valley State Prison, where he

was previously incarcerated. Thomas’s motion for leave to proceed in forma pauperis is granted.

See ECF No. 9.

       It does not appear from the face of the petition that it is clearly without merit. Good
cause appearing, the Court hereby issues the following orders:

       1.        The Clerk of the Court shall serve a copy of this Order and the petition and all

attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the

State of California. The Clerk also shall serve a copy of this Order on Thomas at his current

address.

       2.        No later than sixty days from the date of this Order, Respondent shall file with

this Court and serve upon Thomas an Answer conforming in all respects to Rule 5 of the Rules

Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.
Respondent shall file with the Answer all portions of the state record that have been transcribed
previously and are relevant to a determination of the issues presented by the petition. If Thomas

wishes to respond to the Answer, he shall do so by filing a Traverse with the Court and serving it

on Respondent within thirty days of his receipt of the Answer. If he does not do so, the petition

will be deemed submitted and ready for decision on the date the Traverse is due.

       3.      No later than sixty days from the date of this Order, Respondent may file with this

Court and serve upon Thomas a motion to dismiss on procedural grounds in lieu of an Answer,

as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254

Cases. If Respondent files such a motion, Thomas shall file with the Court and serve on

Respondent an opposition or statement of non-opposition to the motion within thirty days of

receipt of the motion, and Respondent shall file with the Court and serve on Thomas a reply

within fourteen days of receipt of an opposition.

       4.      It is Thomas’s responsibility to prosecute this case. He must keep the Court

informed of any change of address by filing a separate paper with the Clerk headed “Notice of

Change of Address,” and must comply with the Court's orders in a timely fashion. He also must

serve on Respondent’s counsel all communications with the Court by mailing a true copy of the

document to Respondent’s counsel.

       5.      Extensions of time are not favored, though reasonable extensions will be granted.

Any motion for an extension of time must be filed no later than three days prior to the deadline
sought to be extended.

       6. This order terminates docket number 9.



       IT IS SO ORDERED.

Dated: February 3, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
